ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-193, recommending that JOHN P. GROSS, formerly of SOMERVILLE, who was admitted to the bar of this State in 1975, and who thereafter was suspended from the practice of law by Order of this Court filed September 19, 2000, and who remains suspended at this time, be disbarred for violation of RPC 8.4(b) (conviction of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness) based on his convictions of violations of N.J.S.A. 2C:20-3b (second-degree theft of movable property), N.J.S.A. 28:7a(1) (third-degree tampering with public records), and N.J.S.A. 2C:20-9 (second-and third-degree theft by failure to make required disposition of property received);
And JOHN P. GROSS having failed to respond to the letter informing him of the opportunity to be represented by appointed counsel, or to respond to the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that JOHN P. GROSS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOHN P. GROSS, pursuant to Rule 1:21-6 which were refrained from disbursement by Order of this Court filed November 19, 2000, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further order of this Court; and it is further
*378ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOHN P. GROSS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.